Appeal by the defendant from a resentence of the County Court, Rockland County (Alfieri, J), imposed June 4, 2007, upon his conviction of assault in the first degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The defendant’s contentions that resentencing him approximately 7 years into his 121/2-year term of imprisonment to add to his sentence the statutorily mandated period of post-release supervision (see Penal Law § 70.45) violated his State *927and Federal constitutional rights to due process, to equal protection, and not to be subjected to cruel and unusual punishment, are unpreserved for appellate review (see People v Rosario, 22 AD3d 871, 872 [2005]; People v Travis, 213 AD2d 571 [1995]; cf. People v Samms, 95 NY2d 52, 56 [2000]), and we decline to reach those contentions in the exercise of our interest of justice jurisdiction.
The period of postrelease supervision imposed on the resentence was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Dickerson, Lott and Austin, JJ., concur.